DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 9 and 18 include the limitations of the inner plate (40) is arranged at an inner side of the side frame (32) in a seat width direction; the outer plate (42) is arranged at an outer side of the side frame (32) in the seat width direction; the connection portion (41) is arranged to connect a front side of the inner plate (40) and a front side of the outer plate (42) in a seat front to back direction and to cover an end portion of the side frame (32) in the seat front to back direction; and the rear side connection portion (41a) is arranged at a side of the connection portion (41) that faces the side frame (32); screwing the inner plate (40) to the inner side of the side frame (32); and attaching the support member (4) to the side frame (32) so that an upper portion of a space partially enclosed by the inner plate (40), the outer plate (42), and the connection portion (41a) is open (claim 9; fig. 7); and arranging the support member (4) includes providing the inner plate (40) above a maximum expansion position of a front expansion portion (31b) of the side frame (32) that expands forward in the seat front to back direction, and an inner end of the rear side connection portion (41a) in the seat width direction extends inward as the inner end extends rearward (claim 18; fig. 12).  A combination of these and the other recited features was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616